Citation Nr: 1732924	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disability, to include intertrigo of bilateral axilla and tinea cruris of groin.

3.  Entitlement to service connection for a right leg disability, claimed as pain and numbness, to include a neurological disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, and September 1990 to July 1991, with additional unspecified active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board previously considered this matter in February 2015, when it remanded for additional development.  The Board remand included the issue of service connection for sinusitis.  A March 2016 rating decision granted service connection for chronic rhinitis (claimed as sinusitis), rated as noncompensable, effective March 23, 2011.  This is a full grant of the benefit sough; the issue is no longer on appeal.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing; a transcript is of record in Virtual VA.

With regard to the issue of service connection for a right leg disability, the Board notes that the Veteran initially claimed pain and numbness in the right leg, which he associated with a pulled muscle in service.  As discussed in the Remand section, the evidence suggests that the Veteran's claimed disability is neurological in nature.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Here, the Board finds that the Veteran's claim encompasses any right leg neurological symptoms.  As such, the Board has recharacterized the issue on appeal.

The issue of service connection for a right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's sleep apnea was incurred in or is otherwise related to service.

2.  The weight of the evidence is against a finding that the Veteran's skin disabilities, diagnosed as intertrigo of bilateral axilla and tinea cruris of groin, were incurred in or are otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in April 2011, prior to the initial adjudication of the claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include service treatment records for the Veteran's first period of service (1969-1971) and private treatment records obtained pursuant to the February 2015 Board remand.

VA provided a VA examination in July 2011 and obtained addendum opinions in June 2012 and July 2015.  There is no indication or argument that the examination is inadequate or that its findings do not reflect the current nature of the disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



Sleep Apnea

The Veteran seeks service connection for a sleeping disability, claimed as sleep apnea.  See statement received March 23, 2011.  In a statement received May 16, 2011, he stated that his sleep problems began after separation from service.  See also July 2014 Board hearing transcript (in Virtual VA).  He described these problems as somnolence at work and while driving.  Per his testimony, he had a sleep study done about 3 to 4 years after discharge.  Private treatment records received March 23, 2011, show a diagnosis of severe obstructive sleep apnea in September 1996.  A July 2011 VA examination shows a similar diagnosis.

The Veteran believes that his claimed disability is related to hazardous environmental exposure during service in Southwest Asia.  See May 2011 claim; correspondence received September 9, 2012.  He also believes that factors such as the time zone difference, the sleeping schedule during service, and in-service fear might have interrupted his sleep pattern.  See July 2014 Board hearing transcript.

The July 2011 VA examiner indicated that sleep apnea is a condition with a clear and specific etiology and diagnosis and that it is not caused by or secondary to any specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner further noted that the sleep apnea was diagnosed several years after service.  In February 2015, the Board found that the July 2011 was inadequate because it did not consider the Veteran's report of symptoms shortly after service.  Accordingly, the Board remanded for an addendum opinion.  

In a July 2015 opinion, the July 2011 VA examiner opined that the Veteran's sleep apnea is less likely than not related to service.  Regarding the Veteran's reported history of sleep issues since service, the examiner noted that sleep disturbance, including snoring, is not necessarily indicative of a chronic sleep disturbance, including sleep apnea.  The examiner reiterated that service in Southwest Asia, to include environmental exposure therein, has not been demonstrated to be a risk factor for sleep apnea.  The examiner further noted that the Veteran was obese and that obesity is a well-recognized risk factor for sleep apnea.  In summary, the examiner indicated that the evidence did not support a definitive or even compelling link between the Veteran's service and the subsequent development of his sleep apnea.  The Board finds that this opinion is adequate as it shows full consideration of the relevant evidence and is supported by a clear medical rationale.

Based on the above, the weight of the evidence is against a finding that the Veteran's sleep apnea was incurred in or is otherwise related to service.  The Veteran has stated that his sleep difficulties began after service.  Insofar as he has reported sleep impairment in service, there is no indication that such impairment was related to the currently diagnosed sleep apnea.  Rather, the Veteran alluded to factors such time zone differences, the sleeping schedule in service, and interruption of sleep pattern due to external factors.  See July 2014 Board hearing transcript.  Similarly in this regard, the July 2015 VA examiner noted that sleep patterns are, of necessity, irregular during a deployment and, therefore, sleep impairment during a tour of duty is not necessarily indicative of a chronic sleep impairment.  Furthermore, there is no evidence that the Veteran's sleep apnea is secondary to any hazardous environmental exposure during service in Southwest Asia.  A VA medical examiner has indicated that such exposure is not a risk factor for sleep apnea.  The Board acknowledges the Veteran's assertions in this regard, but notes that the Veteran is not competent to establish such a causal link, as this is essentially a medical matter that requires specialized expertise.  Furthermore, the July 2015 VA examiner has identified the Veteran's obesity as the likely cause of his sleep apnea.

To summarize, the weight of the evidence is against a finding that the Veteran's sleep apnea was incurred in service or is otherwise related to events in service.  The doctrine of benefit of the about is not for application and the claim must be denied.

Skin

The Veteran seeks service connection for a skin disability, claimed as a skin rash in the groin and axilla regions.  See statement received March 23, 2011.  

At a July 2011 VA examination, the Veteran stated that he developed a skin rash in the groin in early 2000s and a rash in the axilla area in late 2000s.  He believed that that the underarm rash was caused by the deodorant that he was using at the time.  He further stated that the underarm rash had fully resolved with no residual effects.  Nevertheless, he continued to get an itchy rash in the groin, occurring about once a year and lasting two to three days.  On physical examination, the examiner noted that there was no evidence of hyperpigmentation involving the bilateral axilla and groin regions, with no active lesion or rashes.  The examiner diagnosed (1) tinea cruris affecting the groin regions, presently resolved with residual post-inflammatory hyperpigmentation affecting 4 percent of the entire body and 0 percent of the exposed body, and (2) intertrigo of bilateral axilla, presently resolved with residual post-inflammatory hyperpigmentation affecting 2 percent of entire body and 0 percent of the exposed body.  In a June 2012 addendum opinion, the July 2011 VA examiner opined that the Veteran's diagnosed skin disabilities were not related to any specific exposure event experienced during service in Southwest Asia, as exposure to environmental hazards is not a known cause or risk factor for the development of intertrigo or tinea cruris.  

At his July 2014 Board hearing, the Veteran endorsed his representative's assertion that he had skin problems during service in Southwest Asia due to climate and other elements.  However, when asked to describe the onset and nature of his symptoms, the Veteran was vague, actually suggesting that his symptoms developed "later on."  See July 2014 Board hearing transcript at 10 (in Virtual VA).  

Based on the above, the Board finds that the Veteran's diagnosed skin disabilities were not incurred in or are otherwise related to service.  The Veteran has reported that both skin disabilities first manifested many years after service.  See July 2011 VA examination.  These precise reports have more probative value than the Veteran's vague testimony regarding symptoms in service, which, to the extent that they manifested in service, were attributed to the dry and hot climate in Southwest Asia.  See July 2014 Board hearing transcript at 10 (in Virtual VA).  The Board also notes that the Veteran's July 1991 report of medical history at separation shows a negative history of skin diseases.  Similarly, his separation examination shows a negative finding for skin abnormalities.  Furthermore, there is no indication that the diagnosed skin disabilities are secondary to hazardous environmental exposure in Southwest Asia.  A VA examiner has considered this question and concluded that such exposure is not a known cause or risk factor for these disabilities.  The Board acknowledges the Veteran's assertions in this regard, but notes that he is not competent to establish such a causal link, as this is essentially a medical matter that requires specialized expertise.  

To summarize, the weight of the evidence is against a finding that the Veteran's diagnosed skin disabilities were incurred in or are otherwise related to service.  The doctrine of the benefit of the doubt is not for application; the claim must be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for a skin disability is denied.


REMAND

The Veteran seeks service connection for a right leg disability, claimed as numbness and muscle pain.  See statement received March 18, 2011.  He believes that his claimed disability is related to a pulled muscle in service.  Id.  In the alternative, he posits that it is related to hazardous environmental exposure during service in Southwest Asia.  See May 2011 application for compensation.  

Service treatment records show a finding of pain in the right leg during the Veteran's July 1991 separation medical examination.  Similarly, his report of medical history at separation shows that the Veteran reported having or having had cramps in his legs.  The examiner noted a history of pain in the right lower leg (around the muscles) during service in Southwest Asia.

The Veteran underwent a VA examination in July 2011.  Regarding the in-service injury, he stated that he pulled a muscle while swimming in 1991.  He further stated that the pain had resolved with no residual effects.  The Veteran also indicated that he developed numbness in his right leg in the 1990s after the pool incident.  With regard to current symptoms, the Veteran stated that numbness occurred once or twice a week and lasted for a few minutes.  On examination, the Veteran's right leg was normal, with no evidence of painful motion or motor deficit.  The examiner further stated that there was no evidence of a current muscular or sensory abnormality in the right leg.  Ultimately, the examiner diagnosed right quadriceps strain, at least as likely as not related to the in-service injury, resolved with no residual effects.  As the Veteran's reported history of numbness and pain to his right leg, the examiner opined that these symptoms were at least as likely as not related to the in-service injury; however, current sensory examination was normal.

At his July 2014 Board hearing, the Veteran explained that the swimming injury (described as a pulled quadriceps muscle) occurred in Fort Gordon during training prior to deployment to Southwest Asia.  He further indicated that he has had right leg symptoms since then, including during service in Southwest Asia.  See July 2014 Board hearing transcript at 15-16 (in Virtual VA).  The Veteran also stated that, in recent year, he had received treatment for his right leg at a private facility.  As VA had not made efforts to obtain records of such treatment, the Board, on remand, instructed the RO to obtain any available records and then seek an addendum opinion as to whether the Veteran had a current right leg disability.

In a July 2015 addendum opinion, the July 2011 VA examiner noted that the Veteran's documented complaints of bilateral anterior (quadriceps) numbness and pain (with resolution on repositioning or removing objects from pockets) were pathophysiologically consistent with a nerve impingement in the very proximal inguinal area.  The examiner further indicated that this is a relatively well-known entity termed meralgia paresthetica, where pressure on the lateral femoral cutaneous nerve results in paresthesia and numbness.  According to the examiner, this pressure can be due to the panniculus associated with abdominal adiposity and/or belt/pants pressure.  The examiner concluded that, in this case, the Veteran's obesity is certainly a very logical consideration.  Regarding the Veteran's in-service swimming injury, the examiner concluded that this had been a unilateral right thigh strain, most consistent with an acute injury.  In conclusion, the examiner opined that the Veteran's right thigh symptoms are less likely than not related to service.

The July 2015 VA opinion reflects that the Veteran's current disability is neurological in nature, diagnosed as meralgia paresthetica, affecting both legs.  The examiner opined that this condition is likely related to the Veteran's obesity rather than the in-service muscle injury while swimming.  Unfortunately, the examiner did not discuss the Veteran's reports that he continued to experience pain and numbness during subsequent service in Southwest Asia and then after service.  (As noted above, the Veteran's report of medical history reflects a history of pain in the right lower leg (around the muscles) during service in Southwest Asia.)  This evidence is relevant as it potentially establishes an onset in service.  In view of this, the Board finds that an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As the claimed disability appears to be neurological in nature, rather than musculoskeletal, the Board finds that a new VA examination, to include neurology, would be useful.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine the nature and etiology of his claimed right leg disability, which has been shown to be neurological in nature.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Identify any current right leg disabilities, to include any neurological disabilities.

(b)  For any current disability, is it at least as likely as not (probability of 50 percent or more) related an injury, disease, or event in active service?  In addressing this question, the examiner should discuss:

(1)  Whether any current disability first manifested in service,

(2)  The extent to which the current disability, to include any neurological disability, is related to the reported right leg muscle injury in service or any other incident in service, and

(3)  Whether any current disability, in particular, any neurological disability, is related to hazardous environmental exposure during service in Southwest Asia.

(4)  The examiner should consider the Veteran's in-service right leg injury (described as a muscle pull during training prior to deployment to Southwest Asia) and his reports of pain and numbness in the right leg during service in Southwest Asia (partially noted in his report of medical history at separation) and his reports of similar symptoms since service.

(5)  The examiner should review a December 2004 VA examination that shows a diagnosis of recurrent right distal thigh paresthesia.  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


